    Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 1 of 10 PageID #:1191




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    OLISAEMEKA O., 1                             )
                                                 )
                          Plaintiff,             )
                                                 )           No. 19 C 5766
           v.                                    )
                                                 )           Magistrate Judge
    ANDREW SAUL, Commissioner of                 )           Maria Valdez
    Social Security,                             )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Olisaemeka O.’s claims for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s motion for summary judgment [Doc. No. 12] is

granted in part and denied in part.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by his first name and the first initial of his last
name.
      Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 2 of 10 PageID #:1192




                                    BACKGROUND

I.       PROCEDURAL HISTORY

         On September 20, 2016, Plaintiff filed a claim for DIB, alleging disability

since December 15, 2015 due to Crohn’s disease. The claim was denied initially and

upon reconsideration, after which he timely requested a hearing before an

Administrative Law Judge (“ALJ”), which was held on May 30, 2018. Plaintiff

personally appeared and testified at the hearing and was represented by counsel. A

vocational expert (“VE”) also testified.

         On September 27, 2018, the ALJ denied Plaintiff’s claim for benefits, finding

him not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.      ALJ DECISION

         Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of December 15, 2015. At

step two, the ALJ concluded that Plaintiff had the severe impairment of Crohn’s

disease. The ALJ concluded at step three that Plaintiff had no impairment or

combination of impairments that met or medically equaled a Listing. Before step




                                             2
     Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 3 of 10 PageID #:1193




four, the ALJ determined that Plaintiff retained the Residual Functional Capacity

(“RFC”) to perform sedentary work with the following additional limitations: never

climbing ladders, ropes, or scaffolds; occasionally stooping and crawling; and no

more than occasional exposure to hazards. The ALJ further determined that

Plaintiff’s work must be limited to simple, routine, and repetitive tasks in light of

his pain; he must have the ability to alternate positions from sitting to standing for

one to two minutes every thirty minutes while on task; and he needed ready access

to a washroom.

        At step four, the ALJ concluded that Plaintiff would be unable to perform his

past relevant work as a cook, sorter, server, and barista. At step five, based upon

the VE’s testimony and Plaintiff’s age, education, work experience, and RFC, the

ALJ found that Plaintiff can perform jobs existing in significant numbers in the

national economy, leading to a finding that he is not disabled under the Social

Security Act.

                                     DISCUSSION

I.      ALJ LEGAL STANDARD

        Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff




                                            3
      Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 4 of 10 PageID #:1194




presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

         An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.      JUDICIAL REVIEW

         Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is thus

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). An ALJ’s decision should be affirmed even




                                             4
   Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 5 of 10 PageID #:1195




in the absence of overwhelming evidence in support: “whatever the meaning of

‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not

high. Substantial evidence . . . ‘more than a mere scintilla.’ . . . It means – and

means only – ‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(citations omitted). This Court may not substitute its judgment for that of the

Commissioner by reevaluating facts, reweighing evidence, resolving conflicts in

evidence, or deciding questions of credibility. Skinner, 478 F.3d at 841; see also

Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the ALJ’s decision

must be affirmed even if “‘reasonable minds could differ’” as long as “the decision is

adequately supported”) (citation omitted).

      However, even under this relatively lenient standard, an ALJ is not absolved

of her duty to support the decision with record evidence. See Meuser v. Colvin, 838

F.3d 905, 910 (7th Cir. 2016) (“We will uphold an ALJ’s decision if it is supported by

substantial evidence, but that standard is not satisfied unless the ALJ has

adequately supported his conclusions.”). The ALJ is not required to address “every

piece of evidence or testimony in the record, [but] the ALJ’s analysis must provide

some glimpse into the reasoning behind her decision to deny benefits.” Zurawski v.

Halter, 245 F.3d 881, 889 (7th Cir. 2001). In cases where the ALJ denies benefits to

a Plaintiff, “he must build an accurate and logical bridge from the evidence to his

conclusion.” Clifford, 227 F.3d at 872. The ALJ must at least minimally articulate

the “analysis of the evidence with enough detail and clarity to permit meaningful




                                            5
   Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 6 of 10 PageID #:1196




appellate review.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir.

2005); Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to

fully develop the record before drawing any conclusions . . . and must adequately

articulate his analysis so that we can follow his reasoning . . . .”); see Boiles v.

Barnhart, 395 F.3d 421, 425 (7th Cir. 2005).

       Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.   ANALYSIS

       Plaintiff argues that the ALJ’s RFC determination did not adequately

account for all of his limitations, specifically the various effects of his symptom

flares on work-related activity. The RFC accounted for Plaintiff’s dizziness and

fatigue by limiting him to tasks that do not involve climbing ladders, ropes or

scaffolds, or more than occasional exposure to hazards; due to concentration

difficulties caused by pain, the ALJ limited him to simple routine work; and

requiring ready access to a restroom was said to accommodate Plaintiff’s need to use

the facilities with unpredictable frequency.

       The ALJ’s decision acknowledged that Plaintiff had a past history of severe

Crohn’s disease, requiring two bowel resection surgeries, a fecal transplant




                                             6
  Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 7 of 10 PageID #:1197




procedure, and numerous hospitalizations throughout 2016. The ALJ, however,

focused on Plaintiff’s improvement after May 2017, when he began receiving

Remicade infusions as often as every four weeks, and noted that Plaintiff’s condition

was described as being in endoscopic remission in February 2018. Plaintiff did not

require further surgery and had only two hospitalizations after starting Remicade

treatment, and he generally reported improved symptoms, while continuing to

suffer from episodic flares.

      Plaintiff testified that he continued to have flares on average once a month,

for as long two to three weeks at a time. During the flares, he experienced severe

pain and needed to use the bathroom eight or more times per day unpredictably,

often with little warning. He claimed that he did not go to the hospital for his flares

as much as he had in the past because he learned what to expect and how to handle

it on his own.

      A medical source statement provided by Dr. Pekow, Plaintiff’s treating

gastroenterologist, opined that Plaintiff experienced pain sufficient to occasionally

interfere with his attention and concentration, he would need approximately eight

unscheduled restroom breaks in a workday, and he could be expected to miss work

approximately two days each month. The ALJ gave little weight to Dr. Pekow’s

opinion that Plaintiff would be absent two days per month, but she did not

challenge the conclusion that Plaintiff would need to use the restroom

approximately eight times per day.




                                           7
  Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 8 of 10 PageID #:1198




      The Court concludes that the ALJ’s RFC determination was not adequately

supported with respect to Plaintiff’s expected restroom usage. The relevant

hypothetical question posed by the ALJ to the VE was whether work existed for a

person of Plaintiff’s age, skills, and other limitations, who also “needed access to the

wash room.” (R. 56.) The VE testified that there would be jobs available for that

person.

      However, the VE also testified that there would be no jobs available to a

person who is off task fifteen percent of the time. Plaintiff would be off task for more

than fifteen percent of the workday if he had an average of eight unscheduled

restroom breaks per day lasting nine minutes each. The ALJ thus needed to

determine the total amount of break time Plaintiff required. See Richard K. v. Saul,

No. 18 C 7316, 2020 WL 1986985, at *4-5 (N.D. Ill. Apr. 27, 2020) (holding that “the

ALJ erred by not identifying what break duration would be supported by the record”

when the length of breaks was relevant to the disability finding) (citing Sikorski v.

Berryhill, 690 F. App’x 429, 433 (7th Cir. 2017)) (unpublished decision); Manker v.

Berryhill, No. 16 C 10704, 2017 WL 6569719, at *4 (N.D. Ill. Dec. 22, 2017) (“The

issue of the frequency and duration of Claimant's bathroom breaks . . . is highly

relevant to the denial of benefits.”). The RFC’s inclusion of a provision that Plaintiff

have “ready access to a washroom” is “distinct from the question of whether a

claimant needs (a) unexpected bathroom breaks ... and/or (b) bathroom breaks that

may exceed the number or duration of normal breaks during the workday.” Manker,

2017 WL 6569719, at *4 (citation and internal quotation omitted).




                                           8
  Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 9 of 10 PageID #:1199




      The Commissioner counters that the ALJ was not required to explore the

length of time of Plaintiff’s anticipated breaks; instead, it was Plaintiff’s burden to

present evidence that his breaks would take him off task for a specified amount of

time. But Plaintiff did not need to testify that the breaks would take an unusually

long time to place at issue the total time off-task. The ALJ accepted evidence that

Plaintiff needed at least eight unscheduled breaks per day. If those eight

unscheduled breaks took Plaintiff off task for an average of only nine minutes, that

would account for fifteen percent of the workday. If there were more than eight

breaks, then less than nine minutes per visit would exceed the allowable threshold.

The matter therefore must be remanded so that the ALJ can “determine the amount

and length of breaks Plaintiff will require during a work day and include such

information in Plaintiff's RFC and the hypotheticals posed to the VE.” Shewmake v.

Colvin, No. 15 C 6734, 2016 WL 6948380, at *12 (N.D. Ill. Nov. 28, 2016)




                                           9
  Case: 1:19-cv-05766 Document #: 29 Filed: 03/01/21 Page 10 of 10 PageID #:1200




                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

12] is granted in part and denied in part. The Court finds that this matter should be

remanded to the Commissioner for further proceedings consistent with this Order.




SO ORDERED.                                   ENTERED:




DATE:        March 1, 2021                    ___________________________
                                              HON. MARIA VALDEZ
                                              United States Magistrate Judge




                                         10
